Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the Request for Continued Examination filed 31 March 2021.  Claims 1, 12-13 have been amended.  Claims 3, 6, 8, 9, 15-24 have been canceled.  Claims 1-2, 4-5, 7, 10-14 are pending and have been considered below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 March 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

(s) 1-2, 4-5, 7, 10-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shafi et al (US 2012/0056818 A1) in view of Plichta et al. (US 2013/0120279 A1) and further in view of Raffa et al. (US 2012/0016641 A1).

Claim 1. Shafi discloses a method to process user inputs received from a multi-directional input device having an input space, the method comprising: 
receiving user inputs from the multi-directional input device, a touch screen provides a space for input (P. 0005), recognizing a touch input, such as a finger of a user's hand as proximal to a display device of the computing device using touchscreen functionality (P. 0020), the dynamic parameter module may also support parameters that describe … direction of the input (P. 0029); 
the user inputs defining a (two-dimensional) movement by a user within the multi-directional input device, the gesture input includes parameters, e.g. movement, that are usable to differentiate the gesture input from other gesture inputs (P. 0021);
determining if the user inputs form a gesture by comparing the user inputs to a set of parameters, the gesture module is representative of functionality to identify gestures and cause operations to be performed that correspond to the gestures (P. 0020), a threshold of at least one parameter may be adjusted based on observed interaction with the computing device by ; 
if the user inputs do not form the gesture based upon the set of parameters, storing the user inputs for subsequent analysis, if multiple gestures are matched simultaneously, filtering heuristics based on context may include saving finger movement patterns of a current user (P. 0032) It is clear that the user inputs are not recognized to unambiguously form a specific single gesture, that is, THE gesture, and that the current user finger movement pattern is saved; 
monitoring subsequent actions by the user to thereby recognize repeated instances of the same (two-dimensional) movement by the user, performing search using these [saved] patterns of usage based on closeness of the match and match frequencies and employing a history of previous gestures that were accepted by the user (P. 0032) If a gesture is not unambiguously recognized, then the movement pattern is saved and then a ; 
if repeated instances of the same (two-dimensional) movement by the user are recognized, then attempting to recognize the gesture, taking many contextual inputs into account to make the decision by filtering heuristics based on context that may include saving finger movement patterns of a current user and performing search using these patterns of usage based on closeness of the match and match frequencies (P. 0032)
based upon other factors [in] the set of parameters, different techniques may be used, such as a simple heuristic such as a fixed gesture precedence, or it may take many contextual inputs into account to make the decision (P. 0032); and 
if the gesture is recognized based upon the other factors, adapting at the set of parameters based upon the previously-received user input, the dynamic parameter module may adjust a threshold of a parameter in relation to another parameter to differentiate between gestures, the dynamic parameter module may adjust a threshold for the parameter "distance" in relation to the parameter "time" to differentiate between pan and tap gestures, for instance, the threshold for distance may be set at 30 millimeters in order to initiate a pan gesture at less than 250 milliseconds, at over 250 milliseconds, the threshold for distance may be adjusted to 10 millimeters, 
so that the [parameters] of input space defining the gesture is changed to include the movement previously applied to the multi-dimensional input device by the user, dynamically adjusting gesture parameters including area (P. 0029), heuristics may also employ a history of previous gestures that were accepted by the user; for example, if the previous gesture was a pan gesture and the finger has not "come up," then it is unlikely that the current gesture would then be a tap gesture but rather another pan or flick gesture (P. 0032)and
so that subsequent repetitions of the same (two-dimensional) movement by the user will be encompassed by the set of parameters and recognized as forming the gesture, a threshold of at least one parameter may be adjusted based on observed interaction with the computing device by monitoring user interaction with the computing device in order to determine which gestures are intended to correspond to particular motions made by a user, such as by monitoring corrections made by a user when an unintended ;
issuing a user command in response to the gesture if the gesture is recognized from either the set of parameters or the other factors, the gesture module is representative of functionality to identify gestures and cause operations to be performed that correspond to the gestures (P. 0020).  

Shafi does not explicitly disclose defining a two-dimensional movement by a user; the parameters describe a two-dimensional region of the input space of the multidirectional input device that defines the gesture; recognize … the same two-dimensional movement; repeated instances of the same two-dimensional movement, as disclosed in the claims.  However, Shafi discloses gesture parameters may include area of the gesture (P. 0029) While an area of a gesture implies a two-dimensional gesture, Shafi does not explicitly disclose a two-dimensional gesture.  In the same field of invention, Plichta discloses parameters that describe a gesture include scale of the gesture, e.g. the radius of a circular touch gesture (P. 0023) Shafi discloses that a gesture has an area, implying a two-dimensional movement, and Plichta explicitly discloses that a .  Therefore, considering the teachings of Shafi and Plichta, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine defining a two-dimensional movement by a user; the parameters describe a two-dimensional region of the input space of the multidirectional input device that defines the gesture; recognize … the same two-dimensional movement; repeated instances of the same two-dimensional movement with the teachings of Shafi.  One would have been motivated to combine defining a two-dimensional movement by a user; the parameters describe a two-dimensional region of the input space of the multidirectional input device that defines the gesture; recognize … the same two-dimensional movement; repeated instances of the same two-dimensional movement with the teachings of Shafi in order to overcome the drawbacks of Shafi of limiting the number of possible gestures and associated commands by giving developers additional flexibility to train gesture recognition applications to recognize new gestures (Plichta: P. 0004).

Shafi does not disclose other factors that are different from the set of parameters, as disclosed in the claims.  However, in the same field of invention, Raffa discloses a system recognizing a gesture context (P. 0035), matching a gesture signal to at least one template (P. 0036), a gesture recognition result is produced from the sensor data using the model gesture and Filler algorithms, Template Matching may further be performed in order to further alleviate false positives on gestures performed by the user but that are not in .  Therefore, considering the teachings of Shafi, Plichta and Raffa, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine other factors that are different from the set of parameters with the teachings of Shafi and Plichta.  One would have been motivated to combine other factors that are different from the with the teachings of Shafi and Plichta in order to provide a low latency gesture recognition system, processing in real time gesture recognition on resource constrained devices to improve accuracy by taking into account changing gesture "grammar" or statistical models on the fly, and, additionally, to provide for a high level of usability and easy to use gestures (Raffa: Paragraphs 0006, 0007).

Shafi does not disclose adapting at the set of parameters … so that the two-dimensional region of input space defining the gesture is changed … the same two-dimensional movement by the user will be encompassed, as disclosed in the claims.  However, Shafi discloses gesture parameters may include area of the gesture (P. 0029) and Plichta discloses a gesture may be repeatedly input until the gesture us has learned the gesture (P. 0004) by capturing and storing the value of each gesture parameter and perform a statistical analysis of the multiple gestures to calculate a mean and a standard deviation for each parameter and determine whether any of the parameters have values that are more than a specified number of standard deviations away from the mean (P. 0030) adjusting the parameters of a gesture (P. 0048) wherein an area (radius) tolerance is specified as a parameter (P. 0066) While Shafi identifies “area” as a gesture parameter that is dynamically adjusted, it is unclear to what the term “area” refers to, for example, area of the screen or area defining the gesture; since Plichta specifically identifies a gesture with a specified area (circle with a certain radium) .  Therefore, considering the teachings of Shafi, Plichta and Raffa, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine adapting at the set of parameters … so that the two-dimensional region of input space defining the gesture is changed … the same two-dimensional movement by the user will be encompassed with the teachings of Shafi, Plichta and Raffa.  One would have been motivated to combine adapting at the set of parameters … so that the two-dimensional region of input space defining the gesture is changed … the same two-dimensional movement by the user will be encompassed with the teachings of Shafi, Plichta and Raffa in order to overcome the drawbacks of Shafi of limiting the number of possible gestures and associated commands by giving developers additional flexibility to train gesture recognition applications to recognize new gestures (Plichta: P. 0004).

Claim 2. Shafi, Plichta and Raffa disclose the method of claim 1 and Shafi further discloses storing the adapted set of parameters in a storage, the dynamic parameter module 112 is representative of functionality involving dynamic gesture parameters, the dynamic parameter module 112 may adjust a threshold of a parameter in relation to another parameter to differentiate between gestures (P. 0025), program code can be stored in one or more computer readable memory devices (P. 0039). 



Claim 4. Shafi, Plichta and Raffa disclose the method of claim 2 and Shafi further discloses the adapted set of parameters is stored at a remotely-located server system accessible via a network, in an interconnected device embodiment, implementation of functionality of the gesture module 104 (and the dynamic parameter module 112) may be distributed throughout the system 300, for example, the gesture module 104 may be implemented in part on the computing device 102 as well as via the platform 310 that abstracts the functionality of the cloud 308 (P. 0037). 

Claim 5. Shafi, Plichta and Raffa disclose the method of claim 4 and Shafi further discloses retrieving the set of parameters from the remotely-located server system prior to the determining, the dynamic parameter module 112 may monitor user interaction with the computing device 102 and determine which gestures are intended to correspond to particular motions made by a user, such as by monitoring corrections made by a user when an unintended gesture is initiated, thresholds of the gestures may then be adjusted automatically and without user intervention by the dynamic parameter module 112 to describe the monitored interaction (P. 0048) The dynamic parameter module includes the parameter set and is executing prior to the input of the gesture in order to perform gesture recognition. 

Claim 6. Canceled.

Claim 7. Shafi, Plichta and Raffa disclose the method of claim 1 and Shafi further discloses the user command is issued to adjust an interface feature of a media player application, the device may be a media player (P. 0035),device 600 includes one or more data inputs 606 via which any type of data, media content, and/or inputs can be received, such as user-selectable inputs, messages, music, television media content, recorded video content, and any other type of audio, video, and/or image data received from any content and/or data source (P. 0050). 

Claims 8, 9 Canceled. 

Claim 10. Shafi, Plichta and Raffa disclose the method of claim 1 and Shafi further discloses the set of parameters comprises a distance travelled for at least one gesture, and wherein the adapting comprises shortening the distance travelled for the at least one gesture, the threshold for distance may be set at 30 millimeters in order to initiate a pan gesture at less than 250 milliseconds. At over 250 milliseconds, the threshold for distance may be adjusted to 10 millimeters (P. 0025). 

the threshold for distance may be set at 30 millimeters in order to initiate a pan gesture at less than 250 milliseconds. At over 250 milliseconds, the threshold for distance may be adjusted to 10 millimeters (P. 0025). 

Claim 12. Shafi discloses a computing system comprising: 
an input device having a multi-directional sensing region, wherein the input device is configured to sense (two-dimensional) user inputs relative to a multi-directional sensing region and to provide output signals indicative of the sensed (two-dimensional) user inputs, the gesture module is representative of functionality to identify gestures and cause operations to be performed that correspond to the gestures (P. 0020), the dynamic parameter module may also support parameters that describe … direction of the input (P. 0029); and 
a processor configured to receive the output signals from the input device and to initially recognize gestures from at least some of the sensed (two-dimensional) user inputs indicated in the output signals based upon a set of parameters, the gesture module is representative of functionality to identify gestures and cause operations to be performed that correspond to the gestures (P. 0020), the dynamic parameter module may adjust a threshold of a parameter in relation to , and 
if the sensed (two-dimensional) user inputs do not form one (or more) gestures based upon the set of parameters, storing the sensed (two-dimensional) user inputs for further processing, if multiple gestures are matched simultaneously, filtering heuristics based on context may include saving finger movement patterns of a current user (P. 0032) It is clear that the user inputs are not recognized to unambiguously form a specific single gesture, that is, THE gesture, and that the current user finger movement pattern is saved,
wherein the processor monitors further user inputs to recognize repeated instances of the same (two-dimensional) user inputs, filtering may be employed to help choose which of the gestures is likely intended by a user that performed the gesture by performing and, 
when repeated instances of the same (two-dimensional) user inputs are recognized, the processor attempting to recognize the gesture, taking many contextual inputs into account to make the decision by filtering heuristics based on context that may include saving finger movement patterns of a current user and performing search using these patterns of usage based on closeness of the match and match frequencies (P. 0032) 
based upon non-spatial factors, a gesture input may be recognized by parameters including movement, selection point, etc (P. 0021), time (P. 0025), change in distance according to linear or exponential movement (P. 0028), input types, e.g. touch, stylus, body positioning, location, pressure, jitter, force, and so on (P. 0029) different techniques may be used, such as a simple heuristic such as a fixed gesture precedence, or it may take many contextual inputs into account to make the decision (P. 0032) The parameters of time, input type, pressure, force are non-spatial contextual factors;
and wherein the processor is further configured adapt the set of parameters … by changing the [parameters] of input space defining the gestures to include the movements previously applied to the multi-dimensional input device by the user, filtering heuristics based on context may include saving 
so that subsequent repetitions of the same (two-dimensional) user inputs are included within the (two-dimensional) regions gestures, a threshold of at least one parameter may be adjusted based on observed interaction with the computing device by monitoring user interaction with the computing device in order to determine which gestures are intended to correspond to particular motions made by a user, such as by monitoring corrections made by a user when an unintended gesture is initiated and thresholds of the gestures may then be adjusted automatically and without user intervention to describe the monitored interaction, adjusting definitions of gestures to correspond to observed interaction (P. 0048). 

Shafi does not disclose sense two-dimensional user inputs … provide output signals indicative of the sensed two-dimensional user inputs; initially recognize gestures from … the sensed two-dimensional user inputs … based upon a set of parameters that describe two-dimensional regions of the input space of the multi-directional input device that define the gestures; and, if the sensed two-dimensional user inputs do not form one or more gestures based upon the set of parameters, storing the sensed two-dimensional user inputs … recognize repeated instances of the same two-dimensional user inputs, and, when the repeated instances of the same two-dimensional user inputs are recognized; subsequent repetitions of the same two-dimensional user inputs are included within the two-dimensional regions, as disclosed in the claims.  However, Shafi discloses gesture parameters may include area of the gesture (P. 0029).  In the same field of invention, Plichta discloses parameters that describe a gesture include scale of the gesture, e.g. the radius of a circular touch gesture (P. 0023) Shafi discloses that a gesture has an area, implying a two-dimensional movement, and Plichta explicitly discloses that a gesture may be a circular gesture and a measured parameter of the circular gesture is the radius.  Therefore, considering the teachings of Shafi and Plichta, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine sense two-dimensional user inputs … provide output signals indicative of the sensed two-dimensional user inputs; initially recognize gestures from … the sensed two-dimensional user inputs … based upon a set of parameters that describe two-dimensional regions of the input space of the multi-directional input device that define the gestures; and, if the sensed two-dimensional user inputs do not form one or more gestures based upon the set of parameters, storing the sensed two-dimensional user inputs … recognize repeated instances of the same two-dimensional user inputs, and, when the repeated instances of the same two-dimensional user inputs are recognized; subsequent repetitions of the same two-dimensional user inputs are included within the two-dimensional regions with the teachings of Shafi.  One would have been motivated to combine sense two-dimensional user inputs … provide output signals indicative of the sensed two-dimensional user inputs; initially recognize gestures from … the sensed two-dimensional user inputs … based upon a set of parameters that describe two-dimensional regions of the input space of the multi-directional input device that define the gestures; and, if the sensed two-dimensional user inputs do not form one or more gestures based upon the set of parameters, storing the sensed two-dimensional user inputs … recognize repeated instances of the same two-dimensional user inputs, and, when the repeated instances of the same two-dimensional user inputs are recognized; subsequent repetitions of the same two-dimensional user inputs are included within the two-dimensional regions with the teachings of Shafi in order to overcome the drawbacks of Shafi of limiting the number of possible gestures and associated commands by giving developers additional flexibility to train gesture recognition applications to recognize new gestures (Plichta: P. 0004).

Shafi does not disclose recognize the gesture based upon non-spatial factors that are different from the set of parameters, as disclosed in the claims.  However, in the same field of invention, Raffa discloses a system recognizing a gesture context (P. 0035), matching a gesture signal to at least one template (P. 0036), a gesture recognition result is produced from the sensor data using the model gesture and Filler algorithms, Template Matching may further be performed in order to further alleviate false positives on gestures performed by the user but that are not in the current input vocabulary of .  Therefore, considering the teachings of Shafi, Plichta and Raffa, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine recognize the gesture based upon non-spatial factors that are different from the set of parameters with the teachings of Shafi and Plichta.  One would have been motivated to combine recognize the gesture based upon non-spatial factors that are different from the set of parameters with the teachings of Shafi and Plichta in order to provide a low latency gesture recognition system, processing in real time gesture recognition on resource constrained devices to improve accuracy by taking into account changing gesture "grammar" or statistical models on the fly, and, additionally, to provide for a high level of usability and easy to use gestures (Raffa: Paragraphs 0006, 0007)

Shafi does not disclose adapt the set of parameters when the gesture is recognized by other factors by changing the two-dimensional regions of input space defining the gestures, as disclosed in the claims.  However, Shafi discloses gesture parameters may include area of the gesture (P. 0029) and Plichta discloses a gesture may be repeatedly input until the gesture us has learned the gesture (P. 0004) by capturing and storing the value of each gesture parameter and perform a statistical analysis of the multiple gestures to calculate a mean and a standard deviation for each parameter and determine whether any of the parameters have values that are more than a specified number of standard deviations away from the mean (P. 0030) adjusting the parameters of a gesture (P. 0048) wherein an area (radius) tolerance is specified as a parameter (P. 0066) While Shafi identifies “area” as a gesture parameter that is dynamically adjusted, it is unclear to what the term “area” refers to, for example, area of the screen or area defining the gesture; since Plichta specifically identifies a gesture with a specified area (circle with a certain radium) Plichta is combined with Shafi for .  Therefore, considering the teachings of Shafi, Plichta and Raffa, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine adapt the set of parameters when the gesture is recognized by other factors by changing the two-dimensional regions of input space defining the gestures with the teachings of Shafi, Plichta and Raffa.  One would have been motivated to combine adapt the set of parameters when the gesture is recognized by other factors by changing the two-dimensional regions of input space defining the gestures with the teachings of Shafi, Plichta and Raffa in order to overcome the drawbacks of Shafi of limiting the number of possible gestures and associated commands by giving developers additional flexibility to train gesture recognition applications to recognize new gestures (Plichta: P. 0004).

Claim 13. Shafi, Plichta and Raffa disclose the computing system of claim 12 but Shafi does not explicitly disclose a network interface configured to facilitate communication on a network, and wherein the processor is configured to communicate with a server on the network via the network interface to transmit the stored two-dimensional user inputs to the server, as disclosed in the claims.  However, Shafi discloses the finger movement patterns may be saved (P. 0032) in an interconnected device embodiment, implementation of functionality of the gesture module 104 (and the dynamic parameter module 112) may be distributed throughout the system 300, for example, the gesture module 104 may be implemented in part on the computing device 102 as well as via the platform 310 that abstracts the  and Plichta discloses storing gestures in a gesture store (P. 0019) wherein the system may include an application server (P. 0086).  Therefore, considering the teachings of Shafi, Plichta and Raffa, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine a network interface configured to facilitate communication on a network, and wherein the processor is configured to communicate with a server on the network via the network interface to transmit the stored two-dimensional user inputs to the server with the teachings of Shafi, Plichta and Raffa.  One would have been motivated to combine a network interface configured to facilitate communication on a network, and wherein the processor is configured to communicate with a server on the network via the network interface to transmit the stored two-dimensional user inputs to the server with the teachings of Shafi, Plichta and Raffa in order to provide more flexibility for Shafi by providing an expanded set of platforms including locally hosted platforms and distributed server based platforms so as to provide the features of Shafi to an expanded user set.

Claim 14. Shafi, Plichta and Raffa disclose the computing system of claim 13 and Shafi further discloses the processor is further configured to provide at least some of the sensed user inputs to the server on the network to thereby allow the server to adapt at least some of the parameters in response to the sensed user inputs, and wherein the processor is further configured to receive the adapted set of parameters from the server on the network, in an interconnected device embodiment, . 

Claim 15 - 24 Canceled.

Response to Arguments
Applicant's arguments filed 31 March 2021 have been fully considered but they are not persuasive.
The applicant argues:
the Office Action cites to the Shafi reference (especially at paragraph 0048) against our prior language relating to adapting of gesture parameters.  Shafi does not, however, consider to adapt parameters based upon repeated user behaviors, as now recited in our amended claims. The other references are not alleged to teach the adaptability of gesture recognition, and in fact they do not do so.

Even if the three references were combined, then, the result would still fail to teach (or fairly suggest) the full extent of our current claim language. We respectfully request reconsideration of the prior art rejections in view of the foregoing amendments and remarks.

The examiner respectfully disagrees.  Shafi discloses multiple gestures may become a match simultaneously. Accordingly, filtering may be employed to help choose which of the gestures is likely intended by a user that performed the gesture. A variety of different techniques may be used, such as a simple heuristic such as a fixed gesture precedence, or it may take many contextual inputs into account to make the decision. For example, filtering heuristics based on context may include saving finger movement patterns of a current user and performing search using these patterns of usage based on closeness of the match and match frequencies. Heuristics may also employ a history of previous gestures that were accepted by the user. For example, if the previous gesture was a pan gesture and the finger has not "come up," then it is unlikely that the current gesture would then be a tap gesture but rather another pan or flick gesture.  It is clear that Shafi discloses that, in order to distinguish between multiple potentially matching gestures, finger patterns are saved and then later, when use is performing a finger pattern (gesture), a search is performed for patterns of usage and a match is made based on closeness of the performed finger pattern and saved finger patterns.  Furthermore, the frequency for which a match is made to  performed finger pattern and a saved finger pattern is considered when determining a match.  This operation is analogous to adapting repeated instances of the same movement so that the repeated movement applied by the user is eventually recognized as the gesture intended by that user in order to adapt to repeated movements by a user so that if the user repeats the same (“erroneous”) action in the future, it will nevertheless be interpreted as the intended gesture. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177